EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

3.	Claims 1-16 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Murphy et al. (US PGPub./Pat. 11062623) teach a braille display that is impact resistant and that employs a modular construction. The impact resistance is achieved, in part, by molded and resilient end caps. Each end cap includes a centrally positioned slit that functions in absorbing lateral impacts to the display. The impact resistance is further achieved by an over molded housing that is positioned about an associated USB connector. The modularity of the display is achieved by way of a subassembly that is releasably secured within the interior of a main housing. The subassembly, in turn, includes a series of cell compartments that are arranged in groups. Each group of cell compartments is controlled by an individual shift register. This allows a grouping cell compartments to be removed and replaced as needed without disturbing the remaining cell components.

Belomoev (US PGPub./Pat. 20200294419) teaches a device in form of a tablet for transmitting and receiving information by Braille and to a method for transmitting and receiving information by Braille using said device by people with impaired vision. The device consists of cells, which in the mode of receiving information form raised-dot symbols of Braille font, and, in the mode of transmitting information, the cells of the device form Braille characters in the form of a keyboard layout, and the transmitted information is entered by pressing the corresponding cells of the device.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…the spacing between the pins along the Y axis being uniform with all of the pins being equally spaced from one another; the spacing between the cells along the X axis being non-uniform, with the spacing between adjacent cells along the X axis being greater than the spacing of the pins along the Y axis; the spacing of the pins across the face of the tactile display allowing the user to selectively display six pin cells, eight pin cells, and graphics.” (Claim 1),

“…the tactile display selectively displaying either six or eight pin cells, with a six pin cell being generated by turning off an adjacent pin pair and an eight pin cell being generated by turning on an adjacent pin pair.” (Claim 2),

“…series of capacitive strips formed on the inner surface of the PCB, each capacitive strip being associated with a Braille cell; whereby the user can touch the outer surface of the PCB at a location above a capacitive strip to thereby signal the microprocessor that the user wishes to interact with the associated Braille cell.” (Claim 9),

in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628